DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is non-final and is in response to the claims filed July 22, 2021 via RCE. Claims 1-20 are currently pending, of which claims 1, 8, and 15 are currently amended.
Response to Arguments
Claim Objections
Applicant has amended the claims at issue and most of the previous objection has been withdrawn.

Prior Art Rejections
Applicant’s arguments regarding the previously cited art have been fully considered but are moot.
Applicant argues that the remote devices of Camacho-Perez does not disclose the second gestures, indications, users, etc. as claimed and that there is no indication of character selection as well. See Remarks 12–14. These arguments are moot and new reference Pishevar has been cited to teach these limitations of the claim. Specifically, Pishevar has replaced Camacho-Perez throughout this Action and discloses multiple user input devices that can be in communication with a target device and its display. Therefore, multiple users can be using the wearables of Lapp and interacting with a shared display. See Pishevar Fig. 1 and paras. [0025-28].

Examiner’s Note
The prior art rejections below cite particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-11, and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lapp (U.S. Publication No. 2014/0298266) and further in view of Pishevar (U.S. Publication No. 2012/0079080).
As per claim 1, Lapp teaches a method, comprising:
receiving, by at least one processor, a first indication of a first gesture of a first user detected by a first input interface of a first electronic device; generating, by the at least one processor, a first selection of one or more characters based, at least in part, on the received first indication of the first gesture (See Lapp Figs. 8A-10, and paras. [0597-598]: gesture detection based on finger input and various factors associated with the finger input, to select an input character; para. [0130]: processor to execute user input requests);
receiving, by the at least one processor, a second indication of a second gesture of [a second user detected by a second input interface of a second electronic device]; and generating, by the at least one processor, a second selection of one or more characters based, at least in part, on the received [second indication of the second gesture] (See Lapp Figs. 8A-10, and paras. [0597-598]: gesture detection based on finger input and various factors associated with the finger input, to select an input character);
wherein the first indication of the first gesture and [second] indication of the second gesture each comprise indications of whether a right hand or a left hand was used to make the first gesture and the [second] gesture, a number of fingers used to make the first gesture and the [second] gesture, and a direction of movement fingers used to make the first gesture and the [second] gesture (See 
wherein each character of the one or more characters corresponds to a predetermined combination of: a hand used to make a gesture, a number of fingers, and a direction of movement of the fingers (See Lapp Figs. 8A-10 and paras. [0025], [0250], and [0597-598]: determining “the fingers that gesture, the direction in which they gesture, and how far they gesture forward or backward”).
However, while Lapp teaches multiple gestures on a single device, Lapp does not explicitly teach a second user detected by a second input interface of a second electronic device, nor does Lapp teach the second indication and second gesture as intended.
Pishevar teaches these limitations of the claim (See Pishevar Fig. 1 and paras. [0025-28]: multiple source devices that can communicate over a network with a remote device. Therefore, a first and second user could each be using the hand/finger system of Lapp via the technology of Pishevar, allowing multiple users to interact with a shared piece of content on a target device).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the gesturing of Lapp with the plurality of devices of Pishevar. One would have been motivated to combine these references because both references disclose user inputs to interact with a separate screen, and Pishevar enhances the user experience by expanding upon the types of devices that the features of Lapp could 

As per claim 2, while Lapp teaches the selections, Lapp does not explicitly teach  displaying the first generated selection of one or more characters and the second generated selection of one or more characters on a display of a third electronic device.
Pishevar teaches these limitations of the claim (See Pishevar Fig. 1 and paras. [0025-28]: multiple source devices that can communicate over a network with a remote target device, allowing both source devices to control content on a third device. This includes allowing “for the interactive control of games by one or more source devices 110 a/b via the larger remote display 125 of the target device 120”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Lapp with the teachings of Pishevar for at least the same reasons as discussed above in claim 1.

As per claim 4, while Lapp teaches the first device, Lapp does not explicitly teach wherein the first electronic device further comprises a first wireless interface for communicating with the third electronic device, and wherein the second electronic device further comprises a second wireless interface for communicating with the third electronic device.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Lapp with the teachings of Pishevar for at least the same reasons as discussed above in claim 1. Furthermore, wireless communications are a common way to interact over a network, as they can provide a quick and reliable connection without the burden of wires.

As per claim 5, Lapp/Pishevar further teaches wherein the first electronic device and the second electronic device are wearable electronic devices (See Lapp para. [0292]: gloves to track movements of fingers; see also Pishevar para. [0107]: user input devices can be gloves).

As per claim 6, Lapp/Pishevar further teaches wherein the first indication of the first gesture and the second indication of the second gesture further comprise indications of a type of at least one finger used to make the first gesture and the second gesture (See Lapp paras. [0597-598] and [0637]: gesture detection based on finger input and various factors associated with the finger input, to select an input character, and further including identifying the indicator finger to determine fingers used during gesture).

As per claim 7, Lapp further teaches causing a display of [a third electronic device] to display a plurality of potential characters and a plurality of potential gestures, wherein each of the plurality of potential gestures is associated with at least one of the potential characters, and wherein each of the potential gestures comprises an indication of a hand used to make a gesture, a number of fingers used to make the gesture, and a direction of movement of the fingers used to make the gesture (See Lapp Figs. 8A-10 and paras. [0025], [0118], [0250], [0287], and [0597-598]: gesture detection based on finger input and various factors associated with the finger input, to select an input character. This includes determining “the fingers that gesture, the direction in which they gesture, and how far they gesture forward or backward”).
However, Lapp does not explicitly teach causing a display of a third electronic device to display those features discussed above.
Pishevar teaches these limitations of the claim (See Pishevar Fig. 1 and paras. [0025-28]: multiple source devices that can communicate over a network with a remote target device, allowing both source devices to control content on a third device. This includes allowing “for the interactive control of games by one or more source devices 110 a/b via the larger remote display 125 of the target device 120”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Lapp with the teachings of Pishevar for at least the same reasons as discussed above in claim 1.



As per claim 8
a first electronic device comprising: a first input interface; and a first processor coupled to the first input interface, wherein the first processor is configured to perform steps comprising: receiving a first indication of a first gesture of a first user detected by the first input interface; and generating a first selection of one or more characters based, at least in part, on the received first indication of the first gesture (See Lapp Figs. 8A-10, and paras. [0597-598]: gesture detection based on finger input and various factors associated with the finger input, to select an input character; para. [0130]: processor to execute user input requests); and
[a second electronic device] comprising: a second input interface; and a second processor coupled to the second input interface, wherein the second processor is configured to perform steps comprising: receiving [a second indication of a second gesture of a second user detected by the second input interface]; and generating a second selection of one or more characters based, at least in part, on the received [second indication of the second gesture] (See Lapp Figs. 8A-10, and paras. [0597-598]: gesture detection based on finger input and various factors associated with the finger input, to select an input character),
wherein the first indication of the first gesture and [second] indication of the [second] gesture each comprise indications of whether a right hand or a left hand was used to make the first gesture and the [second] gesture, a number of fingers used to make the first gesture and the [second] gesture, and a direction of movement fingers used to make the first gesture and the [second] gesture
wherein each character of the one or more characters corresponds to a predetermined combination of: a hand used to make a gesture, a number of fingers, and a direction of movement of the fingers (See Lapp Figs. 8A-10 and paras. [0025], [0250], and [0597-598]: determining “the fingers that gesture, the direction in which they gesture, and how far they gesture forward or backward”).
However, while Lapp teaches multiple gestures on a single device, Lapp does not explicitly teach a second electronic device, nor does Lapp explicitly teach a second indication of a second gesture of a second user detected by the second input interface, nor does Lapp teach the second indication and second gesture as intended.
Pishevar teaches these limitations of the claim (See Pishevar Fig. 1 and paras. [0025-28]: multiple source devices that can communicate over a network with a remote device. Therefore, a first and second user could each be using the hand/finger system of Lapp via the technology of Pishevar, allowing multiple users to interact with a shared piece of content on a target device; paras. [0094] and [0098]: systems with their own processors).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Lapp with the teachings of Pishevar for at least the same reasons as discussed above in claim 1.

As per claim 9, while Lapp teaches the selections, Lapp does not explicitly teach wherein the first processor is further configured to perform steps comprising transmitting the first generated selection of one or more characters to a third processor for display on a display, and wherein the second processor is further configured to perform steps comprising transmitting the second generated selection of one or more characters to the third processor for display on the display.
Pishevar teaches these limitations of the claim (See Pishevar Fig. 1 and paras. [0025-28]: multiple source devices that can communicate over a network with a remote device. Therefore, a first and second user could each be using the hand/finger system of Lapp via the technology of Pishevar, allowing multiple users to interact with a shared piece of content on a target device and its respective display device; paras. [0094] and [0098]: systems with their own processors).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Lapp with the teachings of Pishevar for at least the same reasons as discussed above in claim 1.

As per claim 10, Lapp further teaches wherein [the third processor] is configured to perform steps comprising causing the display to display a plurality of potential characters and a plurality of potential gestures, wherein each of the plurality of potential gestures is associated with at least one of the potential characters, and wherein each of the potential gestures comprises an indication of a hand used to make a gesture, a number of fingers used to make the gesture, and a direction of movement of the fingers used to make the gesture (See Lapp Figs. 8A-10 and paras. [0025], [0118], [0250], [0287], and [0597-598]: gesture detection based on finger input and various factors associated with the finger input, to select an input character. This includes determining “the fingers that gesture, the direction in which they gesture, and how far they gesture forward or backward”).
the third processor and the associated display to display those features discussed above.
Pishevar teaches these limitations of the claim (See Pishevar Fig. 1 and paras. [0025-28]: multiple users interacting with a shared piece of content on a target device and its respective display device; paras. [0094] and [0098]: systems with their own processors).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Lapp with the teachings of Pishevar for at least the same reasons as discussed above in claim 1.

As per claim 11, while Lapp teaches the first electronic device, Lapp does not explicitly teach wherein the first electronic device further comprises a first wireless interface coupled to the first processor for communicating with the third processor, and wherein the second electronic device further comprises a second wireless interface coupled to the second processor for communicating with the third processor.
Pishevar teaches these limitations of the claim (See Pishevar Fig. 1 and paras. [0027-32]: source devices interacting with target device via communication network, which can be accessed via wireless communication protocols).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Lapp with the teachings of Pishevar for at least the same reasons as discussed above in claim 1. Furthermore, wireless communications are a common way to interact over a network, as they can provide a quick and reliable connection without the burden of wires.
As per claim 13, Lapp/Pishevar further teaches wherein the first electronic device and the second electronic device are wearable electronic devices (See Lapp para. [0292]: gloves to track movements of fingers; see also Pishevar para. [0107]: user input devices can be gloves).

As per claim 14, Lapp/Pishevar further teaches wherein the first indication of the first gesture and the second indication of the second gesture further comprise indications of a type of at least one finger used to make the first gesture and the second gesture (See Lapp paras. [0597-598] and [0637]: gesture detection based on finger input and various factors associated with the finger input, to select an input character, and further including identifying the indicator finger to determine fingers used during gesture).

As per claims 15-19 and 20, the claims are directed to a computer program product implementing the same features as the method of claims 1-5 and 7 respectively, and are therefore rejected for at least the same reasons therein. Furthermore, Lapp/Pishevar teaches computer-readable media to implement said features (See Lapp para. [0029]; see also Pishevar para. [0111]).



Claims 3 and 12 rejected under 35 U.S.C. 103 as being unpatentable over Lapp/Pishevar as applied above, and further in view of Camacho-Perez et al. (U.S. Publication No. 2015/0185838; hereinafter “Camacho-Perez”.
As per claim 3, while Lapp/Pishevar teaches the third electronic device (See Pishevar Fig. 1 and paras. [0025-28]: multiple users interacting with a shared piece of content on a target device and its respective display device), Lapp/Pishevar does not explicitly teach wherein the third electronic device is a wearable electronic device.
Camacho-Perez teaches these limitations of the claim (See Camacho-Perez paras. [0018] and [0027]: transmit to remote devices, which could include wearables. Therefore, as the user is interacting with the various devices of Lapp/Pishevar, the display/target device of Lapp/Pishevar could be the wearables of Camacho-Perez).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the devices of Lapp/Pishevar with the wearables of Camacho-Perez. One would have been motivated to combine these references because both references disclose gesture inputs for a separate device, and Camacho-Perez enhances the user experience by expanding upon the types of devices that the features of Lapp/Pushevar could apply to. Augmented reality and other wearables are a common technology field that allows users playing video games to enjoy immersive experiences. Therefore, having the target/display device be a wearable like AR glasses allows users to enjoy different and exciting ways to play in addition to the laptops, televisions, computers, etc. of Lapp/Pishevar.

As per claim 12, Lapp/Pishevar does not explicitly teach wherein the third processor is a processor of a wearable device.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Lapp/Pishevar with the teachings of Camacho-Perez for at least the same reasons as discussed above in claim 3.













Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Klicos whose telephone number is (571)270-5889. The examiner can normally be reached Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas Klicos/
Primary Examiner, Art Unit 2145